Rhodes, J., delivered the opinion of the Court:
The question here presented is the same as that which was discussed and passed upon in Valentine v. Mahoney *263(37 Cal. R. 389), which is, whether a judgment in an action of ejectment, in which the landlord of the defendant defends the action for and in the name of his tenant, and puts his own title in issue, is admissible in evidence, by way of estoppel, in an action of ejectment brought by the same plaintiff against such landlord. Upon the authority of that case, we hold that the Court below correctly admitted the judgment in evidence. That judgment being decisive of the question of title, it becomes unnecessary to consider the question of admissibility or effect of the judgment in the action of Russell against Weeks to quiet the title to the premises.
Judgment affirmed.
Sawyer, C. J., expressed no opinion.